Title: To John Adams from Francis Dana, 24 August 1798
From: Dana, Francis
To: Adams, John



Sir
Dedham Aug: 24th: 1798

I do myself the honor of transmitting to you, on the request of the Grand Jury attending the Supr: Judl: Court, now sitting in this place, their address to you, signed by all the Members of it, one only excepted.
It is wished that your answer & the Address might be sent under cover to me thrõ the Post-Office, if a private conveyance shou’d not offer, and that I shou’d to take care to procure them to be published in the Boston Newspapers
Nothing affords me more satisfaction than to contribute to the extension of the Attachment of our Fellow Citizens to the Administration of our National Government, while struggling against to vindicate and maintain the Interests, Dignity and Independence of our Country against all their Enemies foreign and domestic.
I am Sir, with the greatest respect, / Your most obedient humble Servant

F M Dana